Case 1:20-cv-07907-NLH-KMW Document 87 Filed 04/19/21 Page 1 of 32 PageID: 1027




                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY

  RAYMOND LAMAR BROWN, et al.
                                         Civil Action No. 1:20-cv-7907-NLH-
                             Plaintiffs, KMW
        v.

  CHARLES WARREN, et al.

                           Defendants.




              PLAINTIFFS’ PRE-HEARING MEMORANDUM




                                    FOX ROTHSCHILD LLP
                                    Princeton Pike Corporate Center
                                    997 Lenox Drive
                                    Lawrenceville, NJ 08648
                                    kconfoy@foxrothschild.com
                                    jmpollock@foxrothschild.com
                                    pkalish@foxrothschild.com
                                    (609) 844-3033
                                    Attorneys for Plaintiffs Raymond Lamar
                                    Brown, John Clark, Desmond Rodgers and
                                    Todd Ford, Jr. And others Similarly Situated
                                    at the Cumberland County Jail
Case 1:20-cv-07907-NLH-KMW Document 87 Filed 04/19/21 Page 2 of 32 PageID: 1028




                                         TABLE OF CONTENTS


 INTRODUCTION .................................................................................................... 1

 STATEMENT OF APPLICABLE LAW ................................................................. 7

          DEFENDANT’S ACTIONS AND INACTIONS CONSTITUTE A
          VIOLATION OF THE INMATES’ DUE PROCESS AND EIGHTH
          AMENDMENT RIGHTS ............................................................................... 7

 ARGUMENT .......................................................................................................... 11

          POINT I THE EVIDENCE ESTABLISHES THAT PLAINTIFFS
          ARE ENTITLED TO INJUNCTIVE RELIEF, INCLUDING
          APPOINTMENT OF AN INDEPENDENT MONITOR TO
          OVERSEE COMPLIANCE ......................................................................... 11

          POINT II DEFENDANT CANNOT RELY ON CDC TESTING
          GUIDELINES TO JUSTIFY THE JAIL’S FAILURE TO DETECT
          COVID-19 IN THE JAIL BECAUSE SYMPTOMATIC INMATES
          WERE ROUTINELY DENIED TESTING ................................................. 22

          POINT III A CLASS ACTION SHOULD BE CERTIFIED ...................... 24

 CONCLUSION ....................................................................................................... 26




                                                           i
Case 1:20-cv-07907-NLH-KMW Document 87 Filed 04/19/21 Page 3 of 32 PageID: 1029




                                        TABLE OF AUTHORITIES

                                                                                                                   Page(s)

 Cases
 Azcona v. Ellis,
    Civ. No. 21-cv-8526 (FLW), 2021 WL 1139843 (D.N.J. Mar. 25,
    2021) ............................................................................................................... 8, 21

 Baby Neal for and by Kanter v. Casey,
   43 F.3d 48 (3d Cir. 1994) ................................................................................... 24

 Bell v. Wolfish,
    441 U.S. 520 (1979) .............................................................................................. 7

 Chapman v. Federal Bureau of Prisons,
   291 F. Supp. 3d 1260 (D. Colo. 2018).................................................................. 9

 Cristian A.R. v. Decker,
    453 F. Supp. 3d 670 (D.N.J. 2020) ..................................................................... 23

 DeShaney v. Winnebago Cty,
   489 U.S. 189 (1989) .............................................................................................. 9

 Desmond v. Becker,
   477 F. Supp. 3d 357 (D.N.J. 2020) ..................................................................... 23

 E.D. v. Sharkey,
    928 F.3d 299 (3d Cir.2019) .................................................................................. 8

 Farmer v. Brennan,
   511 U.S. 825,837 (1994).......................................................................7, 9, 14, 21

 Gates v. Collier,
   501 F.2d 1291 (5th Cir. 1974) .............................................................................. 8

 Helling v. McKinney,
   509 U.S. 25 (1993) ......................................................................................8, 9, 10

 Hope v. Warden York County Prison,
   972 F.3d 310 (3d Cir. 2020) ................................................................................. 8

                                                              ii
Case 1:20-cv-07907-NLH-KMW Document 87 Filed 04/19/21 Page 4 of 32 PageID: 1030




 Hubbard v. Taylor (Hubbard II),
   538 F.3d 229, 231 (3d Cir. 2008) ......................................................................... 7

 Hudson v. Palmer,
   468 U.S. 517 (1984) .............................................................................................. 7

 Hutto v. Finney,
   437 678, 682 (1978) .............................................................................................. 8

 Kevin v. Decker,
   457 F. Supp. 3d 445 (D.N.J. 2020) ..................................................................... 23

 Martinez-Brooks v. Easter,
   459 F. Supp. 3d 411 (D. Conn. 2020)................................................................. 24

 Mata v. Saiz,
   427 F.3d 745 (10th Cir. 2005) .............................................................................. 9

 Nicini v. Morra,
    212 F.3d 798 (3d Cir. 200) ................................................................................... 7

 Perkins v. Kan. Dep’t of Corrections,
    165 F.3d 803 (10th Cir. 1999) ............................................................................ 21

 Pinson v. Pacheco,
    397 F. App’x. 488 (10th Cir. 2010) .................................................................... 23

 Roman v. Wolf,
   977 F.3d 935 (9th Cir. 2020) .............................................................................. 23

 Thakker v. Doll,
   451 F.Supp.3d 358 (M.D. Pa. 2020) ................................................................... 23

 Other Authorities
 U.S. Const. amend, V, VIII, XIV......................................................................passim

 Federal Rule of Civil Procedure 23(a)(4) ................................................................ 26

 Federal Rule of Civil Procedure 23(b)(1) ................................................................ 24

 Federal Rule of Civil Procedure 23(b)(2) ................................................................ 24

 New Jersey Constitution Article I ........................................................................ 7, 26

                                                          iii
Case 1:20-cv-07907-NLH-KMW Document 87 Filed 04/19/21 Page 5 of 32 PageID: 1031




                                  INTRODUCTION
       The majority of the inmates in the Cumberland County Jail are pretrial

 detainees, charged, but not guilty of, or sentenced for, any crime. The threat to these

 inmates from COVID-19 is real, immediate and ongoing. Their health and safety

 remain in jeopardy. Within the last 60 days alone both an officer and an inmate died

 from COVID-19. The threat at the jail is real and pressing.

       Defendant admits that since the early days of the pandemic, he has been

 acutely aware of the highly contagious nature of COVID-19, and the significant

 enhanced risk of the spread of the virus in correctional facilities, including in his

 Jail. Defendant also admits that the common symptoms of COVID-19 are in many

 cases readily apparent—fever, chills, cough, shortness of breath, fatigue, body aches,

 headache and sore throat, and that mask wearing, sanitizing, proper cleaning,

 distancing, testing, and isolation and quarantining for infected and exposed

 individuals are the accepted, recognized means to stop the spread of the virus.

 Despite these admissions, Defendant has routinely refused testing for inmates

 obviously experiencing COVID-19 symptoms and has failed to implement policies

 to ensure that the inmates had access to these means to protect themselves in the face

 of the ongoing pandemic. Defendant’s failure to take timely, necessary action has




                                           1
Case 1:20-cv-07907-NLH-KMW Document 87 Filed 04/19/21 Page 6 of 32 PageID: 1032




 been recklessly indifferent to the inmates’ health and safety and constitutes a per se

 violation of the inmates’ Constitutional rights.

       The inmates are not alone in voicing concerns about Jail conditions. In an

 extraordinary alignment, the PBA Local 231 (“PBA 231”), the collective bargaining

 unit representing the correctional officers working in the Jail, for over a year has

 been asserting these very same claims in ongoing communications with the Jail and

 County, in Complaints filed in the State court and administrative agencies, against

 the Defendant, and his predecessor in that position.1 Defendant’s consistent,

 stunning response to both PBA 231 and to the inmates in this action who do not feel

 protected while housed in this Jail, who are frightened of exposure to this deadly

 virus, and who have become sick with the virus, has been to deny that any of their




 1
   See P TRIAL 0002, January 29, 2021 Public Employees Occupational Safety and
 Health Complaint; see Dkt. No. 44-6 Certification of Karen A. Confoy (“Confoy
 Cert.”). Ex. A, Second Amended Complaint CUM-L-250-20 dated August 26, 2020,
 alleging, inter alia that the Wardens “failed to develop effective policies and
 procedures to combat the threat of the pandemic, failed to order the equipment
 necessary to adequately protect … and allowed certain policies and procedures to
 stay in place that actually made employees… less safe.”
                                           2
Case 1:20-cv-07907-NLH-KMW Document 87 Filed 04/19/21 Page 7 of 32 PageID: 1033




 concerns is valid and to attack the credibility of those sounding the alarm2 -- all the

 while seeking commendations for his performance.3

        But Defendant cannot deny the facts – the enhanced risk is ongoing and

 COVID-19 continues to surge in the Jail:

      We have been informed by a deceased inmate’s family members that in late
       February or March, the inmate contracted COVID-19 at the Jail, and after his
       severe COVID-19 symptoms were not addressed by the Jail, he was finally
       taken to the hospital where he died in early April from COVID-19.

      On January 21, 2021, a correctional officer died of complications of COVID-
       19.

      In February, Kristina Smith, the CFG Health Services administrator for the
       Jail, reported 19 new inmate COVID-19 cases and 2 new staff cases, and from
       March 1 through March 11, 20214 reported 4 new inmate COVID-19 cases.
       This follows the 2020 year-end surge when 51 inmates, over 20% of the total
       inmate population (in addition to a number of correctional officers), were
       infected with the virus.

      In late February, we were informed by a family member of one of the
       Plaintiffs that the Jail was knowingly housing him and other inmates who were
 2
   In opposing the Order to Show Cause, Defendant dismissively characterized
 Plaintiffs’ detailed sworn statements describing the actual conditions of confinement
 as “inmate observations” and expressions of “general concerns” and argued that
 because the evidence offered by Plaintiffs consists primarily of the sworn statement
 of pretrial detainee inmates, such evidence must be given less weight than his
 statements: “Plaintiffs would have to show this court evidence far more solid than
 their own certifications….” Defendant’s Brief in Opposition to Order to Show Cause
 3
   See id. at 2, note 1; 14 and 17. Attacks on the PBA for its advocacy in favor of the
 rank and file correctional officers also began early in the pandemic, and is ongoing.
 See CumbJail007679-7685. Defendant has also produced numerous
 communications concerning the County’s disputes with PBA 231, as well as the
 criminal records of Plaintiffs and inmate witnesses, none of which has any relevance
 to the claims asserted in this case.
 4
   The last record provided was dated March 11, 2021.
                                            3
Case 1:20-cv-07907-NLH-KMW Document 87 Filed 04/19/21 Page 8 of 32 PageID: 1034




         negative for COVID-19 in cells with inmates who tested positive. Defendant
         disregarded several inmates’ expressed complaints and requests to be
         removed from that situation. It was not until after we advised the Court during
         the initial hearing on February 24th that Defendant acknowledged this
         situation and the COVID positive inmates were isolated.5

      Defendant and his predecessor have misrepresented that they have provided
       inmates with masks, and the availability of masks. The prior Warden, the
       originally named defendant in this case, falsely certified that all inmates had
       been provided with N95 masks in April 2020.6 In his February 11, 2021
       Certification filed in this action, Defendant certified that as of April/May
       2020, all inmates were supplied with a new surgical mask on a weekly basis,
       or sooner if soiled or torn, and that as of June 2020 “any inmate could get a
       mask on demand.”7 These statement are also untrue, as proven by the inmates’
       ongoing requests to be provided with masks, the evidence that they made
       makeshift masks out of t-shirts, the corroborating testimony of correctional
       officers, and the evidence that masks were only in the units as of February
       2021.

         In responding to Plaintiffs’ request for relief from this Court, Defendant
         falsely certified8 that since the pandemic started, no inmate had ever submitted
         an administrative request form for anything related to COVID-19, including
         requests for masks or PPE, for cleaning materials or testing. Defendant later
         acknowledged receipt of a single request. In fact, as discovery has borne out,
         the inmates have submitted numerous requests,9 and, with the exception of


 5
   Defendant’s counsel admitted during argument on the Order to Show Cause that
 allowing this situation to occur, was a clear violation of Jail policy. T. 2/24/2021
 76:14-77:5.
 6
   April 14, 2020 Certification of Richard T. Smith, 20cv12655(RMB) (“Smith
 Cert.”) at ¶12 (CumbJail000700).
 7
   February 11, 2021 Certification of Charles Warren 20cv7907(NLH) (“Warren
 2/11/2021 Cert.”) ¶¶19, 21. In fact, masks were not readily available and not on an
 “on request” basis until February 2021. ¶22; T. 2/24/2021 65:8-66:9.
 8
   Warren 2/11/2021 Cert. ¶¶43-44, 58 (P TRIAL 324-335).
 9
   Because inmates are not provided with an actual duplicate of the form when they
 submit a request, unless they hand write out a copy for themselves, there is no way
 to verify how many requests for masks, PPE, sanitizer, cleaning products, etc. to
 protect against COVID were actually submitted that were ignored or discarded.
                                             4
Case 1:20-cv-07907-NLH-KMW Document 87 Filed 04/19/21 Page 9 of 32 PageID: 1035




       requests for medical treatment and testing some of which were answered by
       the medical staff, the inmates’ requests have been largely ignored.

     For months, Defendant accepted the nearly daily reports prepared and
      submitted by Kristina Smith to the County for the sole purpose of tracking
      COVID-19 in the Jail,10 which stated that no inmates were positive for
      COVID-19, despite the fact that Defendant knew that the highly contagious
      virus spread through the correctional staff working in the Jail in close contact
      with the inmates, that the inmates were not being tested for the virus, and that
      symptomatic inmates requesting testing were routinely refused. Defendant’s
      deliberate indifference to the health and safety of the inmates is exemplified
      by the inclusion of an “LOL” after one report of no positive cases in one of
      the reporting emails.11

       Defendant’s argument that his indifference should be excused, claiming to

 have relied heavily on CDC, federal, State, and County guidelines and internal

 policies, does not hold up. Not only does Defendant admit that he is not bound by

 CDC or federal guidelines in developing policy,12 but none of the guidance

 Defendant cites supersedes his Constitutional obligations, and none gives him

 permission to turn a blind eye to the actual, known risks of the spread of the virus in

 the Jail. The fact is that Defendant did not have a COVID-19 policy until February

 2021,13 CFG did not have a COVID-19 testing policy,14 Defendant did not

 implement policies or procedures to secure the well-being of the inmate population,


 Plaintiffs have produced numerous “duplicate” forms to which they received no
 response. See P TRIAL 471-537.
 10
    Smith 103:18-24.
 11
    P TRIAL 112-113.
 12
    Warren 9:16-10:23
 13
    P TRIAL 124-129
 14
    Smith 38:11-42:21.
                                           5
Case 1:20-cv-07907-NLH-KMW Document 87 Filed 04/19/21 Page 10 of 32 PageID: 1036




  did not communicate any guidance either to inmates or the correctional officers, did

  not provide the inmates with proper PPE or the means to protect themselves against

  the virus15 and did not ensure that testing of symptomatic inmates was being

  conducted.

        The evidence, unfortunately, substantiates the Court’s expressed concerns

  about conditions in the Jail.16 The world these inmates live in is one where Defendant

  demonstrates a reckless indifference to the inmates’ grievances, has denied testing

  to inmates exposed to the virus or suffering symptoms, has housed inmates who are

  negative for COVID-19 with inmates who are suffering from the virus, and has failed

  to make sanitizer and adequate cleaning supplies and masks generally available to

  the inmates. None of this accomplishes any legitimate purpose, none furthers any

  legitimate governmental interest, and all demonstrates a violation of the inmates’

  constitutional rights.




  15
     See e.g. Carter 89:24-90:6; 91:19-93:7; P TRIAL 215 (2/4/2021 Memo to inmates
  making it “Effective Immediately!!” that masks would be supplied to be worn at all
  times whenever an inmate was out of the cell or bunk area).
  16
     T. 2/24/2021, 94:7-17.
                                            6
Case 1:20-cv-07907-NLH-KMW Document 87 Filed 04/19/21 Page 11 of 32 PageID: 1037




                       STATEMENT OF APPLICABLE LAW

         DEFENDANT’S ACTIONS AND INACTIONS CONSTITUTE A
        VIOLATION OF THE INMATES’ DUE PROCESS AND EIGHTH
                      AMENDMENT RIGHTS17
        The government must “take reasonable measures to guarantee the safety of

  the inmates” under their care. Hudson v. Palmer, 468 U.S. 517, 526-27 (1984). Most

  of the inmates held in the Jail are pretrial detainees and, as such, are protected from

  being punished before they are adjudicated guilty. Bell v. Wolfish, 441 U.S. 520, 549

  (1979); Hubbard v. Taylor (Hubbard II), 538 F.3d 229, 231 (3d Cir. 2008). Plaintiffs

  are also separately protected under the Due Process Clause from Defendant’s

  deliberate indifference to their serious medical needs. Farmer v. Brennan, 511 U.S.

  825, 837 (1994) (citing Nicini v. Morra, 212 F.3d 798, 811 (3d Cir. 200)).

         In deciding whether conditions of confinement constitute punishment, the

  courts will consider whether the condition complained of has a legitimate

  governmental objective, and whether the condition is reasonably related to that

  purpose. Hubbard II, 538 F.3d at 232, 236 (citing Bell, 441 U.S. at 538). As noted

  most recently by this District, courts must “consider the totality of the circumstances

  of confinement, including any genuine privations or hardship over an extended period




  17
     Defendant has also violated his obligation imposed by Article I, paragraph 12 of
  the New Jersey State Constitution (“Excessive bail shall not be required, excessive
  fines shall not be imposed, and cruel and unusual punishments shall not be
  inflicted.”).
                                            7
Case 1:20-cv-07907-NLH-KMW Document 87 Filed 04/19/21 Page 12 of 32 PageID: 1038




  of time….” Azcona v. Ellis, Civ. No. 21-cv-8526 (FLW), 2021 WL 1139843, at *2

  (D.N.J. Mar. 25, 2021) (citing Hope v. Warden York County Prison, 972 F.3d 310,

  326 (3d Cir. 2020)) (further citations omitted). Once the Court determines that

  pretrial detainee inmates “are subjected to conditions unrelated to a legitimate

  governmental objective,” the court “may infer ‘that the purpose of the governmental

  action is punishment that may not be constitutionally inflicted upon detainees qua

  detainees.’” Hope, 972 F.3d at 326 (quoting E.D. v. Sharkey, 928 F.3d 299, 307 (3d

  Cir. 2019) (internal citations omitted).

        Inmates at the Jail who have been sentenced are guaranteed constitutional

  protection under the Eighth Amendment from cruel and unusual punishment and

  conditions of incarceration that pose an unreasonable risk of harm. Inmates are

  entitled to relief under the Eighth Amendment when they have shown, inter alia,

  “the mingling of inmates with serious contagious diseases with other prison

  inmates.” Gates v. Collier, 501 F.2d 1291 (5th Cir. 1974). In Helling v. McKinney,

  509 U.S. 25, 33 (1993), the Supreme Court recognized that the risk of contracting a

  communicable disease could constitute such an “unsafe, life-threatening condition”:

                In Hutto v. Finney, 437 U.S. 678, 682 (1978), we noted
                that inmates in punitive isolation were crowded into
                cells and that some of them had infectious maladies such
                as hepatitis and venereal disease. This was one of the
                prison conditions for which the Eighth Amendment
                required a remedy, even though it was not alleged that
                the likely harm would occur immediately and even
                though the possible infection might not affect all of

                                             8
Case 1:20-cv-07907-NLH-KMW Document 87 Filed 04/19/21 Page 13 of 32 PageID: 1039




                 those exposed . . . . Nor can we hold that prison officials
                 may be deliberately indifferent to the exposure of
                 inmates to a serious, communicable disease on the
                 ground that the complaining inmate shows no serious
                 current symptoms.

         “The question is not limited to whether the inmate’s symptoms render a

  medical need sufficiently serious, but also extends to whether the potential harm to

  the inmate is sufficiently serious.” Chapman v. Federal Bureau of Prisons, 291 F.

  Supp. 3d 1260, 1265 (D. Colo. 2018) (citing Mata v. Saiz, 427 F.3d 745, 752 (10th

  Cir. 2005)). “It would be odd to deny an injunction to inmates who plainly proved

  an unsafe, life-threatening condition in their prison on the ground that nothing yet

  has happened.” Helling, 509 U.S. at 33 (quoting DeShaney v. Winnebago Cty, 489

  U.S. 189 (1989)). Relief is available when a defendant, “knew of and disregarded an

  excessive risk to inmate health and safety.” Farmer, 511 U.S. at 837. In such a case,

  Plaintiff is not required to show that a prison official acted or failed to act believing

  that harm actually would befall an inmate; it is enough that the official acted or failed

  to act despite his knowledge of a substantial risk of serious harm.” Id. at 842. When

  such a showing is made, the claimant “‘does not have to await consummation of the

  threatened injury to obtain preventive relief.’” Id. at 845. Pretrial detainees are

  entitled to no less protection.

        In this case, Plaintiffs’ serious risk of severe illness or death from COVID-19

  is not illusionary; many in the Jail have contracted the virus, many have been sick


                                              9
Case 1:20-cv-07907-NLH-KMW Document 87 Filed 04/19/21 Page 14 of 32 PageID: 1040




  and some have died. Defendant has not, and cannot, articulate any legitimate reason

  for deliberately maintaining conditions within the Jail that deny all inmates even

  basic protections from exposure to COVID-19. Those                   conditions   are

  unconstitutionally punitive and have led to confinement constituting cruel and

  unusual punishment. Thus, as the Court recognized in Helling and Hutto, the

  Constitution “require[s] a remedy” that ensures that protection of Plaintiffs’ safety.

  Helling, 509 U.S. at 33.




                                           10
Case 1:20-cv-07907-NLH-KMW Document 87 Filed 04/19/21 Page 15 of 32 PageID: 1041




                                     ARGUMENT

                                        POINT I

       THE EVIDENCE ESTABLISHES THAT PLAINTIFFS ARE ENTITLED
         TO INJUNCTIVE RELIEF, INCLUDING APPOINTMENT OF AN
           INDEPENDENT MONITOR TO OVERSEE COMPLIANCE
         There is no dispute that COVID-19 is a serious, deadly virus impacting every

  country in the world, and it is universally recognized that COVID-19 presents a

  significantly enhanced risk to individuals who are incarcerated. New COVID-19

  variants as well as the original COVID-19 are now circulating rapidly in the United

  States, including in correctional facilities. According to the CDC the new variants

  (a) spread more rapidly, (b) have decreased susceptibility to therapeutic agents (i.e.,

  it is less prone to treatment than the original COVID-19), (c) are more effective than

  the original strain of COVID at evading the body’s natural defenses, and (d) can be

  either be milder or more severe than COVID-19.18

         There is also no dispute, and it is also universally recognized, that the spread

  of COVID-19 may be contained by certain simple, but effective means—masks or

  other face coverings properly worn, hand washing and sanitizing, enhanced cleaning

  and sanitizing of all high touch surfaces and in high traffic areas, social distancing,

  quarantining, isolating exposed and infected individuals and testing. Defendant



  18
    See Dkt. No. 44-6, Confoy Cert. Exs. O and P (Interim: Implications of the
  Emerging SARS-COV-2 Variant VOC 202012/01 (Center for Disease Control);
  Emerging Sars-COV-2 Variants (Center for Disease Control)); P TRIAL 0024-0042.
                                            11
Case 1:20-cv-07907-NLH-KMW Document 87 Filed 04/19/21 Page 16 of 32 PageID: 1042




  admits that since at least February 2020, he has been well aware of the dangers

  COVID-19 presents to the Jail’s inmates. Defendant also has had specific, direct

  knowledge that COVID-19 was spreading amongst the correctional staff in the Jail

  no later than the first week of April 2020.19 Yet, despite knowledge of the risks and

  the clear and present danger of the virus spreading to the inmate population,

  Defendant failed to implement and/or carry out necessary policies and procedures to

  prevent the spread, and failed to implement a legitimate testing protocol.

        Defendant offers no evidence to explain why the Jail did not have a COVID-

  19 policy in place throughout the entirety of 2020, or why it took until February

  2021 to institute any COVID-19 Policy (Pandemic Disease Containment Policy

  11.12, dated February 1, 2021(2021 Policy)).20 Nor did he, or could he, offer any

  evidence to establish how the 2021 Policy could be implemented. The 2021 Policy

  is a general “pandemic containment” policy which contains nothing specific about

  COVID-19, other than identifying it in a list of infectious diseases. The Policy, as

  written, provides no guidance directed to precautions that need to be taken in order

  to contain the spread of this deadly novel virus, or to respond to an individual




  19
     See e.g. email dated April 8, 2020, from Meghan Sheppard, County Department
  of Health directed to him and the then Warden, in which Ms. Sheppard references
  the known “recent positives” in the Jail. P TRIAL 312.
  20
     P TRIAL 124-129.
                                           12
Case 1:20-cv-07907-NLH-KMW Document 87 Filed 04/19/21 Page 17 of 32 PageID: 1043




  exhibiting COVID-19 symptoms, an individual with a known infection or an

  individual exposed to an infected individual.21

        Officers of the PBA 231, representing the Cumberland Jail correctional

  officers, and correctional officers who have worked in the Jail throughout the

  pandemic confirmed that there has been no COVID-19 policy in effect until recently,

  and that they were unaware of even the existence of the 2021 Policy, such as it is,

  until at least mid-March. The Policy was not discussed with the correctional officers

  and the Jail has not provided any training on implementation of any COVID-19

  Policy. See e.g. Carter 51:1-52:11; 53:1-54:20; 57:12-24; Bermudez 63;16-64:17;

  65:4-10; Gross 10:5-10; 16:14-17:3; 29:6-19.

        Defendant’s reckless indifference to the need to implement a COVID-19

  Policy has been at a significant price. On February 21, 2021 an inmate entered the

  Jail with a negative COVID-19 test. Within a few weeks he contracted COVID-19

  in the Jail and became very ill. After being diagnosed, he was held in the Jail, despite

  worsening symptoms and despite calls to the Jail from the inmate’s family members

  about his condition, until it was too late for effective medical treatment-he was

  intubated when he arrived at the hospital, and within the last two weeks that inmate




  21
    This stands in stark contrast to the policies implemented in mid-2020 in other
  counties. See e.g. P TRIAL 0048-0066 (Passaic County Sheriff’s Policies and
  Procedures Pandemic Preparedness Plan).
                                            13
Case 1:20-cv-07907-NLH-KMW Document 87 Filed 04/19/21 Page 18 of 32 PageID: 1044




  died.22 How he contracted the virus within the Jail is unknown. The Jail has no

  written policy regarding testing inmates for COVID-19, so there is no way to identify

  or isolate asymptomatic inmates from the general population. 23 There is no policy

  directing correctional or medical staff how to respond to the spread of COVID-19 in

  the Jail amongst apparent asymptomatic inmates.24 Moreover, the evidence will

  show, that even while claiming compliance with a testing protocol, inmates who

  requested testing because they were symptomatic or exposed to COVID were

  routinely refused testing for lack of “sufficient symptoms.”25

        Testimony and exhibits will establish that from the onset of the pandemic

  Defendant was indifferent to the need to use testing to determine the actual risk of

  the spread of COVID-19 through the Jail population. Defendant’s conduct was

  directly at odds with governmental interests, and the public welfare. Defendant was

  satisfied with publishing the consistent daily reports the Jail submitted to the County,

  that there were no confirmed cases of COVID-19 amongst the inmate population in

  the Jail, (see e.g. P TRIAL385-460), and permitting the release of, at best, misleading


  22
      Defendant has refused to produce this inmate’s records, so this information is
  offered on information not yet in the record. On evidence of this, the failure to
  provide timely medical care constitutes reckless indifference, warranting Court
  intervention. See Farmer, 511 U.S. 834 (intentionally delaying medical care for a
  known injury constitutes deliberate indifference).
  23
      Kristina Smith confirmed that the Jail’s only testing policy concerned how a
  COVID-19 test is to be administered. Smith 40:24-42:21.
  24
     See Smith 36:8-14; 38:11-14; 42:9-21.
  25
      Warren 134:18-136:1.
                                            14
Case 1:20-cv-07907-NLH-KMW Document 87 Filed 04/19/21 Page 19 of 32 PageID: 1045




  information for months that the Jail had no confirmed cases of COVID-19.26 See

  CumbJail 7684.

        The grave effects of the lack of a COVID-19 policy also resulted in the

  decision to house COVID negative inmates with those infected with the virus.

  Despite numerous requests from inmates and their family members for Defendant to

  isolate the COVID patients, it was not until this matter was brought to the Court’s

  attention that Defendant even acknowledged the situation.

        Defendant’s refusal to implement a COVID-19 policy was compounded by

  his refusal to respond both after receiving specific information about the early spread

  of the virus amongst the correctional staff in the Jail, and after receiving ongoing

  complaints over months from the inmates that they had been exposed to COVID or

  were symptomatic. At any time, Defendant could have required testing of all inmates

  in response to either the spread of the virus through the non-inmate population in the

  Jail or in response to the overwhelming number of inmates requesting testing as a

  result of an exposure or experiencing symptoms, but he chose not ever to do so.27

  Defendant produced no evidence that he considered implementing enhanced




  26
     For example, on May 5, 2020 the County spokesperson for the Jail advised a
  reporter that “As of the writing of this email, there are no inmates at the County Jail
  testing positive for COVID-19.”
  27
     Smith 32:15-36:10.
                                            15
Case 1:20-cv-07907-NLH-KMW Document 87 Filed 04/19/21 Page 20 of 32 PageID: 1046




  precautions to protect the inmates, or that he ever tasked Kristina Smith or CFG with

  developing and implementing a testing plan to determine the spread.

          Due to the lack of testing, there has been no way to track (or thus contain) the

  spread of the virus through the inmate population, and the failure of this lax testing

  approach is overwhelming. In late October, Defendant, for the first and only time

  required large scale testing of the inmates. Defendant admits that the testing was not

  conducted out of any interest in tracking the spread of the virus within the Jail, but

  because testing was required under the New Jersey Supreme Court Order in

  connection with the Jail’s proposed inmate transfer.28 The testing, conducted in late

  October and early November disclosed a devastating reality -- 51 inmates and

  several correctional officers were positive for the virus.29

          Similarly, given that it is universally accepted that wearing a mask,

  particularly when in close contact with others, significantly reduces the spread of the

  virus, Defendant’s refusal to implement a mask policy for inmates cannot be

  justified. Defendant, implicitly appears to concede as much, as both he and his

  predecessor have attempted to cover up their actions and falsely certified that the

  inmates have been provided with, and have had access to a supply of masks for




  28
       Warren 138:16-140:18; P TRIAL 324-335 (Warren 2/11/2021 Certification) ¶46.
  29
       Warren 153:5-158:4.
                                             16
Case 1:20-cv-07907-NLH-KMW Document 87 Filed 04/19/21 Page 21 of 32 PageID: 1047




  months.30 The Jail has no policy concerning inmate masking. There is no policy

  mandating the type of mask to be distributed to inmates, how masks will be

  distributed, the frequency of distribution or manner in which masks will be made

  available to inmates or requiring masks to be worn at all times in all common areas.

  As a consequence masks have not been used and this can reasonably be presumed to

  have been a significant contributing factor to the spread of the virus.

        The evidence establishes that for the first several months of the pandemic,

  inmates were issued one single use surgical mask every few weeks or month.

  Inmates used their t-shirts wrapped around their heads for protection against

  transmission of the virus. Starting in or about November 2020 and until February

  2021, after the Amended Complaint was filed, inmates were issued one surgical

  (single use) mask every few weeks, regardless of their level of activity or the

  condition of the mask. Inmates were provided a new mask on a more frequent basis

  only if they were leaving the unit or being transported off site. For the first time, in

  February 2021, the units in the inmate housing areas were supplied with blue surgical

  masks available to the inmates upon request made to the correctional officer in the


  30
    See Smith Cert. at ¶12 (CumbJail000700) in which the prior Warden, the original
  named defendant in this case, certified to this Court that as of April 2020, every
  inmate had been issued an N95 mask; Warren 2/11/2021 Cert. stating that masks
  were, and had been available to the inmates “on demand.” Furthermore, discovery
  has established that inmates’ written requests to be provided with masks to be
  protected from continuing exposure to COVID-19 have been routinely ignored.

                                            17
Case 1:20-cv-07907-NLH-KMW Document 87 Filed 04/19/21 Page 22 of 32 PageID: 1048




  unit.31 Defendant’s failure for nearly a year to implement a mask policy or to take

  any action to ensure that inmates had masks and wore them combined with his

  misrepresentations about the prison and use of masks demonstrates the need for

  Court intervention.

        Despite requiring inmates to clean their cells and the common areas,

  Defendant did not implement any policy to ensure that the inmates have either

  adequate supplies to properly clean and sanitize or the proper protective gear, such

  as gloves to use while cleaning.32 Inmates have affirmatively been denied access to

  these supplies.33 It is not uncommon for empty containers to remain unfilled for days

  despite requests for supplies from the inmates.34 The evidence has shown that the

  lack of cleaning supplies is a severe problem and that the Jail falls far behind other




  31
     In contrast to the lack of attention given to mask protection for the inmates,
  Defendant produced numerous communications dated from early 2020 through
  March 2021 with the PBA, the County and Jail staff, including memos from the
  Warden to the PBA and/or staff, and emails between and amongst Defendant and
  PBA officers, concerning the availability of masks for correctional officers and other
  staff, requirements for wearing masks and numerous rule changes about what type
  of masks correctional officers would be permitted to use.
  32
     See Carter 108:21-109:1; 111:3-16.
  33
     See P TRIAL 846-851 at ¶ 25; P TRIAL 751-756 at ¶ 25; P TRIAL 623-629 at ¶
  27; P TRIAL 776-781 at ¶ 23; P TRIAL 745-750 at ¶ 24.
  34
     See Carter 109:25-111:2; 139:6-21; Gross 20:10-22:3; 87:22-91:16; Bermudez
  193:2-11; 290:5-293:4.
                                           18
Case 1:20-cv-07907-NLH-KMW Document 87 Filed 04/19/21 Page 23 of 32 PageID: 1049




  County Jails in maintaining cleaning levels and providing inmates with necessary

  products. Bermudez 206:18-207:20; 285:8-289:16.35

        Defendant does not dispute that sanitizer should be available to the inmates,

  as an essential means to combat the spread of COVID-19, and cannot therefore

  suggest that there is any legitimate governmental policy for refusing access. Yet,

  both the inmates and correctional officers will testify not only that sanitizer has not

  been provided, but that inmates were told that they were not to use the available

  sanitizer which was for the officer’s use only, and that frequently, the containers that

  could hold a supply are empty. See e.g. Gross 22:9-1785:10-87:21.

        While it is Defendant’s obligation to ensure adequate protections, Plaintiffs

  and other inmates have been proactive in identifying where these are lacking.

  Defendant admits that the Jail has a policy to provide inmates with request forms

  and that it is Jail policy that the inmates’ requests be answered on the form and

  returned to them. Yet again however, Defendant is mouthing the words of policy,

  but refusing to act to implement. The inmates, as witnessed by correctional officers,

  submitted numerous Administrative Request Forms,36 seeking PPE, cleaning


  35
    Inmates were also not protected in their cells or units. Inmates in cell units share
  vents with the cell units used to house COVID-19 infected inmates, creating a
  needless additional risk to inmates that the virus could travel through the vents and
  infect even more inmates. P TRIAL 776-781 at ¶ 21.
  36
    Because the Forms provided by the Jail are not duplicate or carbon forms, inmates
  are not able to keep a copy of what they submit. The Administrative Remedy Form
                                            19
Case 1:20-cv-07907-NLH-KMW Document 87 Filed 04/19/21 Page 24 of 32 PageID: 1050




  supplies, quarantining and testing. With the exception of some requests for medical

  treatment and testing answered by the medical staff,37 the inmates’ requests have

  been largely ignored and many answers that are provided are not actually responsive

  to the request made.38 For example, responses to requests for testing generally state

  some version of the response, “per CDC/NJDOH guidelines, testing is only done on

  exposure to confirmed positive and symptomatic patient” without regard to the

  individual circumstances presented by the inmate. There is no evidence that the

  reasons underlying the inmates’ individual request were ever seriously pursued.

        More than simply a failure to respond to inmate inquiries, Defendant’s failure

  to respond again demonstrates Defendant’s consistent failure to practice his own Jail

  policy. Again, the malfeasance is demonstrated by Defendant attempts to cover up

  what has been occurring by denying under oath that the Jail ever received any request


  is a single form, without carbon copy, which, after being completed, is left in a box
  on a Correctional Officer’s desk. As Plaintiffs and other inmate witnesses have
  certified in prior submission and will testify during the hearing, while some inmates
  complete a second form to keep as their record, unless the form is returned to the
  inmate with the disposition written on it, the inmates have no way to confirm that
  the request form submitted was ever addressed or even retained.
  37
     Defendant’s and CFG’s production of their records of responses to inmates
  COVID-19 medical/testing related requests is telling. CFG’s production does not
  contain any medical grievance responses for August-October 2020, or since the end
  of December 2020. There are 17 grievance responses in May; 5 in June; 3 in July; 3
  in November; 4 in December (CFG00776-810). Defendant’s production is largely
  duplicative of CFG’s (CumbJail 005917-6016). See e.g. P TRIAL 461-470. Notably,
  Plaintiffs have produced numerous hand written “duplicates” of requests they
  submitted that have gone unanswered. See e.g. P TRIAL 471-537.
  38
     See e.g. P TRIAL 471-537.
                                           20
Case 1:20-cv-07907-NLH-KMW Document 87 Filed 04/19/21 Page 25 of 32 PageID: 1051




  from any inmate for a mask, cleaning supplies, or information about COVID-19

  exposures, precautions or testing. P TRIAL at ¶¶ 43-44. As this case proceeded,

  Defendant was forced to admit that denial was false.39 From Defendant’s significant,

  repeated, demonstrated refusal to address inquiries requesting potentially life-saving

  equipment and supplies and testing, the Court may infer that the purpose of his

  inaction was unconstitutional.40 Defendant’s disregard has created punitive

  conditions of confinement and an excessive risk to the health and safety of Plaintiffs

  and all inmates in the Jail. See, e.g., Farmer, 511 U.S. at 834; Perkins v. Kan. Dep’t

  of Corrections, 165 F.3d 803, 809 (10th Cir. 1999).




  39
     Despite the fact that the Court observed during the initial hearing that the Warden’s
  statement that no requests had been submitted seemed incredible, Defendant was not
  forthcoming about the records in his possession. It took numerous requests from
  Plaintiffs for production of the Jail’s records of inmate requests, and, it was not until
  after CFG, in response to a subpoena, produced copies of Inmate Administrative
  Request Forms which CFG had answered, and after Plaintiff had demanded that
  Defendant confirm that the Jail had no Administrative Remedy Forms, because none
  had been produced by Defendant, that the Defendant finally produced copies of
  Administrative Remedy Forms from its files.
  40
     This case is wholly distinct from other cases involving a failure to respond to
  isolated inmate inquiries which in and of itself may not rise to the level of a due
  process violation. See Azcona, 2021 WL 1139843, at *3. Here, the significant,
  repeated, demonstrated refusal to respond to inquiries requesting potentially life-
  saving equipment and supplies constitutes an unreasonable denial of those requests
  in the midst of a worldwide pandemic.
                                             21
Case 1:20-cv-07907-NLH-KMW Document 87 Filed 04/19/21 Page 26 of 32 PageID: 1052




                                        POINT II

        DEFENDANT CANNOT RELY ON CDC TESTING GUIDELINES TO
       JUSTIFY THE JAIL’S FAILURE TO DETECT COVID-19 IN THE JAIL
        BECAUSE SYMPTOMATIC INMATES WERE ROUTINELY DENIED
                                TESTING
          At the core of Defendant’s defense is his claim that he followed the CDC

  testing guidelines and, consistent with those guidelines only tested inmates with

  symptoms of COVID-19. Defendant admits that he was not bound by those

  guidelines in developing policy,41 but even if he were, the Jail did not adhere to those

  guidelines. As inmates and correctional officers will testify, throughout the

  pandemic, the Jail routinely and regularly denied testing to inmates obviously

  suffering from one or more of the many possible COVID-19 symptoms on the

  grounds that the inmate did not meet the requirements for testing.42 Whatever policy

  Defendant claims was in place does not matter -- the fact is that in practice that policy

  was not actually practiced.

          Moreover, while the CDC guidelines are ubiquitous in discussion about

  COVID-19, they are non-binding guidance and their existence does not justify

  Defendant’s failures and his indifference to the health and safety of the inmates.

  The CDC guidelines are framed in terms of feasibility, making suggestions while

  recognizing what might be possible for one situation may not be workable in another


  41
       Warren 9:16-21.
  42
       See e.g. Bermudez 221:3-13.
                                             22
Case 1:20-cv-07907-NLH-KMW Document 87 Filed 04/19/21 Page 27 of 32 PageID: 1053




  situation. As explained in the CDC guidance itself: “The guidance may need to be

  adapted based on individual facilities’ physical space, staffing, population and other

  resources and conditions.” Defendant did not produce any evidence that he ever gave

  any consideration to implementing regular, universal COVID testing for inmates or

  an enhanced testing protocol for asymptomatic individuals in response to the actual

  conditions playing out in the Jail.

        As recognized by the courts, the high rate of infection in the Jail and recent

  deaths associated with the virus establish that the serious injury alleged by Plaintiffs

  is not mere speculation but “is of such imminence that there is a clear and present

  need for equitable relief to prevent irreparable harm.” Pinson v. Pacheco, 397 F.

  App’x. 488, 491 (10th Cir. 2010). It is essential that correctional facilities implement

  measure to prevent the spread of COVID-19 sufficient to protect inmates from the

  deadly virus. By failing to do so, Defendant abdicated his constitutional obligations.

  See Cristian A.R. v. Decker, 453 F. Supp. 3d 670, 687 (D.N.J. 2020); Kevin v.

  Decker, 457 F. Supp. 3d 445, 459 (D.N.J. 2020); Desmond v. Becker, 477 F. Supp.

  3d 357 (D.N.J. 2020); see also Thakker v. Doll, 451 F. Supp. 3d 358, 370 (M.D. Pa.

  2020)( “The precautions being adopted to stop it should apply equally, if not more

  so, to the most vulnerable among us.”); Roman v. Wolf, 977 F.3d 935, 944 (9th Cir.

  2020) (“The district court also correctly concluded that Plaintiffs were likely to

  suffer irreparable harm absent relief given COVID-19’s high mortality rate.”);


                                            23
Case 1:20-cv-07907-NLH-KMW Document 87 Filed 04/19/21 Page 28 of 32 PageID: 1054




  Martinez-Brooks v. Easter, 459 F. Supp. 3d 411, 447 (D. Conn. 2020) (“Courts

  across the country have concluded that the risk of contracting COVID-19 as a result

  of unsafe conditions of confinement constitutes irreparable harm.”) (citations

  omitted).

                                        POINT III

                   A CLASS ACTION SHOULD BE CERTIFIED
        Plaintiffs brought this action pursuant to Federal Rule of Civil Procedure

  23(b)(1) and 23(b)(2), as a class consisting of all persons confined or to be confined

  in Jail, including as subclasses: (i) persons confined pre-trials, and (ii) persons

  confined pursuant to a judgment of conviction. Plaintiffs meet all of the requirements

  to proceed as a class and for relief to be granted in favor of the class.43

        Because all inmates in the Jail face the same or similar exposure, are all denied

  the means to take reasonable precautions against the spread of the virus and receive

  the same lack of treatment and care, and all suffer from substantially the same effects

  of COVID-19 exposure, a class action is both the proper means of proceeding and

  most judicially efficient. All members of the Class seek the same relief—an



  43
    Plaintiffs recognize that inmates in the Jail may have individual claims arising out
  of their individual circumstances and particular injuries suffered as a consequence
  of Defendant’s actions or inactions, as to which they seek damages. Resolution of
  individual claims and facts giving rise to such claims is not necessary for relief to be
  awarded on behalf of the proposed class. See Baby Neal for and by Kanter v. Casey,
  43 F.3d 48, 57-58 (3d Cir. 1994)
                                             24
Case 1:20-cv-07907-NLH-KMW Document 87 Filed 04/19/21 Page 29 of 32 PageID: 1055




  injunction addressing the failures in COVID-19 testing, protection, procedures

  (quarantine and isolation), and a neutral monitor to investigate Jail conditions and to

  report and recommend to the Court what steps can and should be taken immediately

  at the Jail to get control of the spread of COVID-19.

        Numerosity: The class is so numerous that joinder is impracticable. Based

  upon information and belief, the size of the class is approximately 230 people and is

  therefore so numerous that joinder is inherently impracticable for that reason alone.

  Joinder is also inherently impracticable. Because Plaintiffs are housed in the Jail

  which intakes newly charged individuals processed through the State and County

  court system, the class includes unnamed, future class members who cannot by

  definition be joined at this time. Further, proposed class members are highly unlikely

  to file individual suits on their own, as all are incarcerated and many are indigent,

  and thus have limited access to their retained or court-appointed counsel and could

  fear retaliation from filing suits against Defendants, and lack access and financial

  resources to obtain qualified Counsel to bring such suits.

        Commonality: The claims of the class share common issues of fact and laws.

  All inmates are subject to the same injury as a result of Defendant’s failure to

  implement and/or enforce policies regarding health and hygiene to mitigate and

  respond to the spread of COVID-19 in the Jail. The actions and inactions of

  Defendant in responding to the COVID-19 pandemic systemically affect all


                                            25
Case 1:20-cv-07907-NLH-KMW Document 87 Filed 04/19/21 Page 30 of 32 PageID: 1056




  proposed class members and violate the rights of all of the inmates housed in the Jail

  under the Fifth, Fourteenth and Eighth Amendments to the United States

  Constitution, as well as Article I of the New Jersey Constitution. Plaintiffs seek

  injunctive relief and ongoing monitoring of within the Jail that will benefit all

  inmates.

        Typicality: The claims of Plaintiffs are typical of those of the class as a whole,

  because each Plaintiff is currently in Defendant’s custody and Plaintiffs’ claims arise

  from the same policies and procedures (or lack thereof) that provide the basis for all

  proposed class members claims.

        Adequacy: Named Plaintiffs and witness Carlos Soler are adequate class

  representatives who meet all of the requirements of Rule 23(a)(4). They have no

  conflicts of interest in this case with other class members. They will fairly and

  adequately represent the interest of the class, and each understands the

  responsibilities of a representative moving forward. Plaintiffs will vigorously

  prosecute the interests of the class.

                                     CONCLUSION
        The consequences of contracting COVID-19 are severe, in many cases

  causing serious illness and death. Even for those who do not become seriously ill, it

  is well reported that individuals who contract the virus may nonetheless suffer from

  many lingering, serious effects, including heart and lung damage, and other long


                                            26
Case 1:20-cv-07907-NLH-KMW Document 87 Filed 04/19/21 Page 31 of 32 PageID: 1057




  term, “long haul” symptoms including shortness of breath, difficulty with thinking,

  a lingering cough and depression. Despite admitting knowledge of the seriousness

  of the virus and the significant risk of the spread of the infection in the Jail,

  Defendant failed to take reasonable measures to contain the spread.

        It is only recently, on the eve of the Court’s hearing on Plaintiffs’ request for

  injunctive relief that Defendant has taken any effective steps to enforce measures to

  contain the spread of COVID-19 in the Jail. The Jail’s COVID-19 Policy is dated

  February 1, 2021, but was not circulated to the PBA or correctional officers to

  implement until mid-March. Masks are only recently available. Testing is occurring

  more frequently and continues to identify a high number of cases. Recently issued

  memos are the first directing that certain specific measures be enforced amongst the

  inmate population to address COVID-19 in the Jail. While Plaintiffs acknowledge

  these measures, given the Defendant’s history of indifference there is no reason to

  believe that once his conduct is no longer being scrutinized conditions will not again

  deteriorate for the inmates in his Jail.

        Plaintiffs have established that Defendant has direct and specific knowledge

  of the serious risk of COVID-19 and the means to contain the spread. Defendant’s

  failure to implement policy designed to contain the spread and protect the inmates

  from a known and demonstrated risk of becoming infected with the virus in his Jail

  and his refusal to test inmates for COVID-19 despite visible symptoms and known


                                             27
Case 1:20-cv-07907-NLH-KMW Document 87 Filed 04/19/21 Page 32 of 32 PageID: 1058




  exposure not reasonably related to any legitimate purpose. Plaintiffs and all inmates

  are entitled to an award of the injunctive relief sought.



                                          Respectfully submitted,

  Date: April 19, 2021                    /s/ Karen A. Confoy
                                          Karen A. Confoy
                                          Jeffrey M. Pollock
                                          Paul W. Kalish
                                          FOX ROTHSCHILD LLP
                                          Princeton Pike Corporate Center
                                          997 Lenox Drive
                                          Lawrenceville, NJ 08648
                                          kconfoy@foxrothschild.com
                                          jmpollock@foxrothschild.com
                                          pkalish@foxrothschild.com
                                          (609) 844-3033
                                          Attorneys for Plaintiffs Raymond Lamar
                                          Brown, John Clark, Desmond Rodgers and
                                          Todd Ford, Jr. And others Similarly Situated
                                          at the Cumberland County Jail




                                            28
